Citation Nr: 1626126	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 3, 2007 for the award of service connection for lumbar degenerative disc disease.

(The claim for whether a January 2003 Board decision contains clear and unmistakable error in denying entitlement to service connection for a low back disability is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1998 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for a lumbar degenerative disc disease effective May 3, 2007.

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 hearing at the RO.  A transcript of the hearing is of record. 

In September 2013 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for a low back disability was finally denied in a January 2003 Board decision.

2.  The Veteran attempted to reopen the claim for service connection for a low back disability and was denied in a January 2005 rating decision. 

3.  The latest claim to reopen service connection for a low back disability was received by VA on May 3, 2007.  Service connection for lumbar degenerative disc disease was granted in a March 2008 rating decision and an initial 20 percent evaluation was assigned from May 3, 2007.

4.  The award of service connection for lumbar degenerative disc disease in the March 2008 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial decision considering and denying this claim.

5.  The current effective date of May 3, 2007 is the date the current claim to reopen service connection was received and is earlier than the date entitlement to the benefit was shown.


CONCLUSION OF LAW

An effective date earlier than May 3, 2007 is not warranted for the award of service connection for lumbar degenerative disc disease.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. § 3.155, 3.157 (2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.151, 3.303, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that an earlier effective date is warranted for the award of service connection for lumbar degenerative disc disease.  The initial claim for entitlement to service connection for a low back disability was denied in a final January 2003 Board decision.  At that time, the Board found that while the Veteran was diagnosed with lumbar discogenic disease soon after his separation from active duty service, service treatment records were negative for complaints or treatment related to the low back.  There was also no competent medical evidence linking the Veteran's low back condition to active military duty.  The Board concluded that the evidence did not establish a low back disability was sustained during active service and the claim was denied.  The Veteran was informed of the denial of his claim, did not appeal, and the January 2003 Board decision is final.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

The Veteran attempted to reopen his claim and was denied in a January 2005 rating decision.  On May 3, 2007, he filed a new claim to reopen service connection for a low back disability.  In the March 2008 rating decision on appeal, the claim was reopened and service connection was awarded for lumbar degenerative disc disease.  An initial 20 percent evaluation was assigned effective May 3, 2007, the date identified by the RO as the date of claim.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As already discussed, the Veteran's initial claim for service connection for a low back disability was denied in a final January 2003 Board decision.  Service connection for lumbar degenerative disc disease was granted in the March 2008 rating decision on appeal effective May 3, 2007.  The new and material evidence used to reopen the claim did not consist of service department records.  Moreover, there was no pending (unadjudicated) claim or indication of an intent to file a claim as contemplated by 38 C.F.R. § 3.155 (2014) or § 3.156(b) (2015).  There was also no additional evidence pertinent to the claim received within a year from the January 2003 initial denial of the service connection claim or within the time period to file an appeal to a Board decision.  In fact, the record does not contain any submissions from the Veteran during the year period after the initial adjudication of the claim in January 2003.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011) (providing that VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence.).  Therefore, it is clear that no new and material evidence was received by VA within a year from January 2003, the date the claim for service connection was initially denied by the Board.

The Board has also considered whether the record contains any communication from the Veteran dated prior to May 3, 2007 which could be considered an informal claim for benefits or establish intent to file a claim for service connection.  Prior to May 2007, the Veteran attempted to reopen the claim for service connection for a low back disability and was denied in a January 2005 rating decision.  During the period between January 2005 and May 2007 (when the most recent claim to reopen was received), the record contains no statements or correspondence establishing an informal claim or indicating an intent to apply for service connection for a low back disability.  Furthermore, any VA and private medical records dated during this period documenting treatment for a low back disability cannot serve as an informal claim.  Under 38 C.F.R. § 3.157 (2014), a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been previously disallowed for the reason that the disability is not compensable in degree.  Additionally, the mere presence of medical evidence does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection.  

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  The March 2008 rating decision awarding service connection for lumbar degenerative disc disease identified May 3, 2007 as the date the claim to reopen service connection was received.  The record clearly establishes that the Veteran's claim was received by VA on this date, but the earliest competent evidence of a link between the diagnosed low back condition and active service is the medical opinion of a March 2008 VA examiner.  Thus, entitlement to the benefit sought did not arise until March 2008, after receipt of the Veteran's claim to reopen service connection in May 2007.  Furthermore, even if the record contained evidence establishing a link between the Veteran's low back disability and active duty service prior to receipt of the claim, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, an effective date earlier than May 3, 2007 for the award of service connection for lumbar degenerative disc disease is not possible in this case.  

The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than May 3, 2007 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

Entitlement to an effective date earlier than May 3, 2007 for the award of service connection for lumbar degenerative disc disease is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


